EXHIBIT 10.1
VOTING AGREEMENT
          THIS VOTING AGREEMENT (this “Agreement”) made and entered into as of
June 27, 2008, by and among Allied World Assurance Company Holdings, Ltd, a
Bermuda company (“Parent”), Allied World Merger Company, a Delaware corporation
and a wholly owned subsidiary of Parent (“MergerCo”), and Alleghany Insurance
Holdings, LLC (“Stockholder”), a Delaware limited liability company and wholly
owned subsidiary of Alleghany Corporation, a Delaware corporation (“Stockholder
Parent”).
          WHEREAS, Darwin Professional Underwriters, Inc., a Delaware
corporation (the “Company”), Parent and MergerCo are entering into an Agreement
and Plan of Merger dated the date hereof (the “Merger Agreement”), providing for
the merger of MergerCo with and into the Company, with the Company continuing as
the surviving corporation (the “Merger”); and
          WHEREAS, Stockholder owns approximately 9,371,096 shares (the
“Shares”) of Common Stock, par value $0.01 per share of the Company (“Company
Common Stock”).
          NOW, THEREFORE, in consideration of the execution and delivery by
Parent of the Merger Agreement and the mutual covenants, conditions and
agreements contained herein and therein, the parties agree as follows:
ARTICLE 1 — AGREEMENTS
          1.01 Voting Agreements.
          (A) During the Term (as defined below) at any meeting of stockholders
of the Company or at any adjournment or postponement thereof at which a vote in
favor of the Merger Agreement is sought, Stockholder shall vote (or cause to be
voted) a number of shares of Company Common Stock equal to forty percent (40%)
of the shares of Company Common Stock outstanding and entitled to vote as of the
relevant meeting of stockholders in favor of the adoption of the Merger
Agreement. On the date that is three (3) Business Days prior to the date of the
applicable meeting of stockholders of the Company (or the applicable adjournment
or postponement thereof), Stockholder shall deliver and grant a revocable proxy
to the proxyholders named in the Company’s proxy card (the “Proxyholders”)
granting the Proxyholders the power and authority to vote the number of
Stockholder’s shares of Company Common Stock that is equal to forty percent
(40%) of the shares of Company Common Stock outstanding and entitled to vote as
of the relevant meeting of stockholders in favor of the adoption of the Merger
Agreement as contemplated by this Section 1.01(A) and Stockholder shall not,
during the Term, amend, withdraw, revoke, alter, modify or change such proxy at
any time prior to the date of such meeting of stockholders of the Company (or
such adjournment or postponement thereof); provided, however, that Stockholder
may amend, withdraw, revoke, alter, modify or change such proxy if such meeting
(or the applicable adjournment or postponement thereof) is postponed or
adjourned for a date more than three (3) Business Days after such amendment,
withdrawal, revocation, alteration, modification, or change; provided, further,
however, that notwithstanding any such amendment, withdrawal, revocation,
alteration, modification, or change, Stockholder’s obligations pursuant to this
Section 1.01(A) (and the exceptions to those obligations) shall apply, during
the Term, with respect to any meeting convened following such a postponement, or

 



--------------------------------------------------------------------------------



 



reconvened following such an adjournment, at which a vote in favor the Merger
Agreement is sought.
          (B) During the Term at any meeting of stockholders of the Company or
at any adjournment or postponement thereof, in any action by written consent of
the stockholders of the Company, or in any other circumstances upon which the
vote, consent or other approval of the Stockholder is sought, Stockholder shall
vote (or cause to be voted) the Shares (i) notwithstanding Section 1.03 of this
Agreement, against any Company Acquisition Proposal; and (ii) against any other
proposal or action that could reasonably be expected to impede, interfere with,
delay or postpone the Merger or change in any manner the voting rights of any
class of shares of the Company (including any amendments to the Company Charter
or Company Bylaws).
          1.02 Transfers. During the Term, Stockholder shall not (i) sell,
transfer, pledge, assign, or otherwise dispose of (including by gift)
(collectively, “Transfer”), or consent to any Transfer of, any Shares or any
interest therein, except pursuant to the Merger, or (ii) except as does not
prohibit compliance with this Agreement, grant any proxy, power-of-attorney or
other voting authorization in or with respect to the Shares or deposit the
Shares into a voting trust or enter into a voting agreement or voting
arrangement with respect to the Shares.
          1.03 No Solicitation. During the Term, Stockholder shall not take any
action prohibited by Section 7.03(a) of the Merger Agreement that would be
prohibited if it were a representative of the Company other than at a time that
the Company has informed Stockholder that the Company or its representative or
the Company Board is permitted to take such actions under Section 7.03(a).
Notwithstanding any other provisions of this Agreement (including Section 1.02
and this Section 1.03), Stockholder may enter into any agreement with respect to
a Company Acquisition Proposal concurrently with the Company entering into an
agreement with respect to such Company Acquisition Proposal; provided, however,
that the Company has deemed such Company Acquisition Proposal to be a Company
Superior Proposal.
          1.04 Ownership. Neither Parent, MergerCo, nor any of their respective
subsidiaries was, prior to the execution hereof, or will become, nor will Parent
or MergerCo, or any of their respective subsidiaries cause any of such entities’
respective “Affiliates” to become, prior to the Merger Effective Time, a “10%
Stockholder” (as those terms are defined in Article EIGHTH of the Restated
Certificate of Incorporation of Stockholder Parent (“Article EIGHTH”)). Neither
Parent, MergerCo, nor any of their respective subsidiaries was, prior to the
execution hereof, or will become, nor will Parent or MergerCo, or any of their
respective subsidiaries cause any of such entities’ respective “affiliates” or
“associates” to become, prior to the Merger Effective Time, an “interested
stockholder” of Stockholder Parent (as those terms are defined in Section 203 of
the DGCL (“Section 203”)). Parent and MergerCo acknowledge that if (i) Parent,
MergerCo, any of their respective subsidiaries, or any of such entities’
Affiliates were, prior to the date hereof, or become a 10% Stockholder or
(ii) Parent, MergerCo, any of their respective subsidiaries, or any of such
entities’ affiliates or associates were, prior to the date hereof, or become an
interested stockholder of Stockholder Parent, in each case prior to the Merger
Effective Time, the restrictions contained in Article EIGHTH or Section 203,
respectively, could come into effect such that the Stockholder Parent could not
cause the Stockholder to take the actions contemplated by Section 1.01(A)
without approval by the

-2-



--------------------------------------------------------------------------------



 



stockholders of Stockholder Parent, in which case it shall not be a breach of
this Agreement if Stockholder does not take the actions contemplated by
Section 1.01(A).
ARTICLE 2 — REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
          2.01 Authority Relative to this Agreement. Stockholder has all
necessary limited liability company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement by Stockholder have been duly and validly
authorized by all necessary limited liability company action on the part of
Stockholder, and no other limited liability company proceedings on the part of
Stockholder are necessary to authorize this Agreement or to perform the
obligations hereunder. This Agreement has been duly executed and delivered by,
and (assuming the due authorization, execution and delivery by Parent and
MergerCo) constitutes a legal, valid and binding Agreement of, Stockholder,
enforceable against Stockholder in accordance with these terms, except as such
enforcement may be subject to or limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other Laws, now or hereafter
in effect, relating to or affecting creditors’ rights generally and (ii) the
effect of general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity) (collectively, the
“Enforceability Exceptions”).
          2.02 No Conflict. Assuming compliance with Section 1.04, neither the
execution and delivery of this Agreement nor the performance by Stockholder of
its obligations hereunder will result in a violation of, or a default under, or
conflict with, (A) any provision of its certificate of incorporation, bylaws or
limited liability company agreement or (B) any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which such
Stockholder is a party or bound or to which the Shares are subject, except, in
the case of clause (B), as would not prevent, delay or otherwise materially
impair such Stockholder’s ability to perform its obligations hereunder. Assuming
compliance with Section 1.04, execution, delivery and performance of this
Agreement by Stockholder will not violate, or require any consent, approval or
notice under, any provision of any judgment, order, decree, statute, law, rule
or regulation applicable to Stockholder or the Shares, except (x) for any
reports under Sections 13(d) and 16 of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated hereby or
(y) as would not reasonably be expected to prevent, delay or otherwise
materially impair Stockholder’s ability to perform its obligations hereunder.
          2.03 Title to Shares. Stockholder is the beneficial owner and record
owner of the Shares. Stockholder does not beneficially own any securities
convertible into or exercisable for any shares of Company Common Stock or any
other securities of the Company having voting rights other than the Shares.
Stockholder has the sole right and power to vote such shares, and no other
Person has the right and power to vote such shares on all matters submitted to
holders of shares of Company Common Stock. The Shares are held by Stockholder,
or by a nominee or custodian for the benefit of Stockholder, free and clear of
all liens, claims, security interests, proxies, voting trusts or agreements,
understandings or arrangements or any other encumbrances or limitations of
voting rights whatsoever, except for any such encumbrances arising hereunder or
as would not reasonably be expected to prevent, delay or otherwise materially
impair Stockholder’s ability to perform its obligations hereunder.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 3 — REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGERCO
          3.01 Authority Relevant to this Agreement. Each of Parent and MergerCo
has all necessary corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement by Parent and MergerCo have been duly and validly
authorized by all necessary corporate action on the part of Parent and MergerCo,
and no other corporate proceedings on the part of either of Parent or MergerCo
are necessary to authorize this Agreement or to perform the obligations
hereunder. This Agreement has been duly executed and delivered by, and (assuming
the due authorization, execution and delivery by Stockholder) constitutes a
legal, valid and binding Agreement of, Parent and MergerCo, enforceable against
Parent and MergerCo in accordance with these terms, except as such enforcement
may be subject to or limited by the Enforceability Exceptions.
          3.02 No Conflict. Neither the execution and delivery of this Agreement
nor the performance by Parent and MergerCo of their obligations hereunder will
result in a violation of, or default under, or conflict with (A) any provision
of either such parties’ memorandum of association, certificate of incorporation,
bylaws or byelaws or (B) any contract, trust, commitment, agreement,
understanding, arrangement or restriction of any kind to which Parent or
MergerCo is a party or bound except, in the case of clause (B), as would not
prevent, delay or otherwise materially impair the ability of Parent or MergerCo
to perform its obligations hereunder. Execution, delivery and performance of
this Agreement by Parent and MergerCo will not violate, or require any consent,
approval or notice under, any provision of any judgment, order, decree, statute,
law, rule or regulation applicable to Parent or MergerCo except (x) for any
reports under Sections 13(d) and 16 of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated hereby or
(y) as would not reasonably be expected to prevent, delay or otherwise
materially impair such party’s ability to perform its obligations hereunder.
ARTICLE 4 — MISCELLANEOUS
          4.01 Capacity. Stockholder is entering into this Agreement solely in
its capacity as the record holder or beneficial owner of the Shares and nothing
herein shall limit or affect any actions taken by Stockholder or any of its
Affiliates or associates in the capacity of director or officer of the Company,
and no such person who is or becomes during the term hereof a director or
officer of the Company shall be deemed to make any agreement or understanding in
this Agreement in such person’s capacity as a director or officer.
          4.02 Termination. This Agreement, and all rights and obligations of
the parties hereunder, shall terminate upon (and shall only be effective from
the date hereof until) the first to occur of (a) the Merger Effective Time,
(b) the date upon which the Merger Agreement is terminated in accordance with
its terms, (c) the date of an Adverse Recommendation Change, (d) unless
consented to by Stockholder, the date of any amendment to the Merger Agreement
that is materially adverse to the Company, its stockholders or Stockholder
(including, without limitation, any decrease in or change in the form of the
consideration to be paid to stockholders or

-4-



--------------------------------------------------------------------------------



 



the addition of any material obligation or liability on the part of the Company
or its stockholders) (such period from the date hereof until such termination is
referred to herein as the “Term”); provided, however, that notwithstanding the
foregoing, this Article IV shall survive any termination of this Agreement.
          4.03 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
prepaid overnight courier (providing proof of delivery), by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses or facsimile numbers (or at such
other address for a party as shall be specified by like notice):
if to Parent or MergerCo:
Allied World Assurance Company Holdings, Ltd
27 Richmond Road
Pembroke HM 08, Bermuda
Facsimile No.: 441-295-5117
Attention: Wesley D. Dupont, General Counsel
with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Facsimile No: 212-728-9763
Attention: Steven A. Seidman, Esq.
if to Stockholder:
Alleghany Insurance Holdings, LLC
7 Times Square Tower
New York, NY 10036
Facsimile No: 212-759-8149
Attention: Robert M. Hart, Senior Vice President, Secretary & General Counsel
with a copy to:
Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market Street
P.O. Box 1347
Wilmington, DE 19899-1347
Facsimile No.: (302) 658-3989
Attention: Frederick H. Alexander, Esq.

-5-



--------------------------------------------------------------------------------



 



          4.04 Forum. Except as set out below, each of the Parent, MergerCo and
Stockholder hereby irrevocably and unconditionally consents to submit to the
sole and exclusive jurisdiction of the courts of the State of Delaware or any
court of the United States located in the State of Delaware (the “Delaware
Courts”) for any litigation arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement (and agrees not to
commence any litigation relating thereto except in such courts), waives any
objection to the laying of venue of any such litigation in the Delaware Courts
and agrees not to plead or claim in any Delaware Court that such litigation
brought therein has been brought in any inconvenient forum. Each of the parties
hereto agrees, (i) to the extent such party is not otherwise subject to service
of process in the State of Delaware, to appoint and maintain an agent in the
State of Delaware as such party’s agent for acceptance of legal process, and
(ii) that service of process may also be made on such party by prepaid certified
mail with a proof of mailing receipt validated by the United States Postal
Service constituting evidence of valid service. Service made pursuant to (i) or
(ii) above shall have the same legal force and effect as if served upon such
party personally within the State of Delaware.
          4.05 Interpretation. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement. Capitalized terms used
but not defined herein shall have the meaning set forth in the Merger Agreement.
          4.06 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
          4.07 Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.
          4.08 Governing Law. All disputes, claims or controversies arising out
of or relating to this Agreement, or the negotiation, validity or performance of
this Agreement, shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to its rules of conflict of laws.
          4.09 Amendment. No amendment, modification or waiver in respect of
this Agreement shall be effective against any party unless it shall be in
writing and signed by such party.
          4.10 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

-6-



--------------------------------------------------------------------------------



 



          4.11 Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise, by any of the parties without the prior
written consent of the other parties. Any assignment in violation of the
foregoing shall be void.
          4.12 Further Assurances. Stockholder shall, without further
consideration, and at its own expense, from time to time, perform such further
acts and execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as Parent may
request for the purpose of effectuating the matters covered by this Agreement or
that are necessary to vest in Parent the power to carry out and give effect to
the provisions of this Agreement; provided, however, that in no event shall the
Stockholder be required to incur expenses in excess of $50,000 pursuant to this
Section 4.12.
          4.13 Certain Events. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Company Common Stock or other voting
securities of the Company, the number of Shares shall be deemed adjusted
appropriately and this Agreement and the obligations hereunder shall attach to
any additional shares of Company Common Stock or other securities of the Company
issued to or acquired by Stockholder.
          4.14 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
          4.15 Specific Performance. The parties hereto agree that, in the event
any provision of this Agreement is not performed in accordance with the terms
hereof, (a) the non-breaching party will sustain irreparable damages for which
there is not an adequate remedy at law for money damages and (b) the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or in equity, including an injunction restraining such
breach or threatened breach.
          4.16 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
[SIGNATURE PAGE FOLLOWS]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, MergerCo and Stockholder have caused this
Agreement to be duly executed and delivered as of the date first written above.

                  ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD    
 
           
 
           
 
  By:   /s/ Scott A. Carmilani    
 
                Name: Scott A. Carmilani         Title: President and Chief
Executive Officer    
 
           
 
  By:   /s/ Wesley D. Dupont    
 
                Name: Wesley D. Dupont         Title: Senior Vice President,
General Counsel & Secretary    
 
                ALLIED WORLD MERGER COMPANY    
 
           
 
  By:   /s/ Scott A. Carmilani    
 
                Name: Scott A. Carmilani         Title: President    
 
           
 
  By:   /s/ Wesley D. Dupont    
 
                Name: Wesley D. Dupont         Title: Secretary    
 
                ALLEGHANY INSURANCE HOLDINGS, LLC    
 
           
 
  By:   /s/ Weston Hicks    
 
                Name: Weston Hicks         Title: Chief Executive Officer    

-8-